OPINION OF THE COURT
Joseph Harris, J.
Defendant moves to dismiss the indictment upon the conten*843tion that Albany County lacks geographical jurisdiction of this case. An examination of the Grand Jury minutes shows that defendant and one James Mullen had conversations by telephone for the purpose of arranging sales of cocaine. At the time of said conversations, defendant (seller) was located in Schenectady County. Mullen (buyer) was in Albany County. Testimony shows that agreements for the sale of a quantity of cocaine were reached on the telephone but that physical transfers of said cocaine took place in Schenectady.
CPL 20.40, states in pertinent part: "A person may be convicted in an appropriate criminal court of a particular county of an offense * * * committed either by his own conduct or by the conduct of another for which he is legally accountable pursuant to section 20.00 of the penal law, when: 1. Conduct occurred within such county sufficient to establish: (a) An element of such offense”.
Further, CPL 20.60 (subd 1) states: "An oral or written statement made by a person in one jurisdiction to a person in another jurisdiction by means of telecommunication * * * is deemed to be made in each such jurisdiction.”
Defendant is charged with two counts of criminal sale of a controlled substance in the third degree in violation of section 220.39 of the Penal Law, which reads as follows: "A person is guilty of criminal sale of a controlled substance in the third degree when he knowingly and unlawfully sells: 1. a narcotic drug”. "Selling” is an element of the offense.
" 'Sell’ means to sell, exchange, give or dispose of to another, or to offer or agree to do the same.” (Penal Law, § 220.00, subd 1; italics added.)
Here, conduct occurred within Albany County sufficient to establish an element of the crimes charged, to wit, agreements to sell a narcotic drug were reached on the telephone between the defendant seller in Schenectady and the buyer in Albany; said agreements are deemed by CPL 20.60 to have been made in both Albany and Schenectady Counties. Therefore, the requirements of CPL 20.40, needed to establish the geographical jurisdiction of Albany County, are satisfied. The motion to dismiss is denied.